department of the treasury internal_revenue_service washington d c tax exempr and may uniform issue list tier lyra ad xxxxxxxxxxxkxx xxxxxxxxxxkxkxk xxxxxxxkxxxxkxk legend taxpayer a ira b bank c insurance_company d irae financial_institution f amount amount dear xxxxxxxxxxxxx - xxxxxxxxxxxxx xxxxxxxkxxxkxxx xxxxxxxxkxxkxkxk kxxxxkxxxxkxkxkx xxkxxkxxxxxxkxxx xxxxxxxxxxxkk xxxxxxxxxxkxkxx xxxxxxxxxxkxkxx this is in response to your submission dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that he received a distribution from ira b totaling amount taxpayer a asserts that his failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to the failure of xxxxxxxxxxxkxk page insurance_company f to follow taxpayer a’s instructions taxpayer a also represents that amount has not been used for any other purpose taxpayer a represents that he owned ira b which was invested in a certificate of deposit cd maintained by bank c upon maturity of the cd taxpayer a decided to invest in an ira annuity with insurance_company d on date taxpayer a received a distribution of amount from ira b in the form of a check made payable to insurance_company d on the same day insurance_company d deposited the check into an ira annuity for taxpayer a before the first annuity_payment was received taxpayer a decided to cancel the annuity and was instructed by insurance_company d to send a letter requesting cancellation which taxpayer a mailed on date it took several days for insurance_company d to issue a refund and amount was electronically transferred to taxpayer a’s checking account with bank c on date on date after receiving word that the funds had been transferred taxpayer a deposited amount in ra e with financial_institution g this was after the original 60-day rollover period documentation submitted includes a letter from insurance_company e indicating that no form_1099 was issued since taxpayer a cancelled the annuity prior to receiving payments thus never consummated the attempted rollover based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b in this instance sec_408 of the code provides that except as otherwise provided in sec_408 d any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into xxxxxxxxxxxxx page such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish timely rollover was due to the delay by insurance_company e in following his cancellation instructions which resulted in amount being deposited into ira f on date after the end of the original 60-day waiver period therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to such contribution the contribution of amount into an ira d will be considered a valid rollover_contribution within the meaning of sec_408 of the code xxxxxxxkxxxxkk page this ruling does not authorize the rollover of any amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxxxxxxxxxx xxxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely cotte t lhere carlton watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
